DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 2, 3, 5, 7, 10, 12, 13, 15-17, 19-24 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 24 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
An integrated circuit packaging system comprising: an integrated package assembly comprising: a molded package strip having system interconnects and a solder resist layer mounted over a wafer substrate with the wafer substrate coupled to the system interconnects; and an interconnect encasing on the system interconnects and the solder resist layer, the interconnect encasing encases the system interconnects; and a conductive conformal shield structure directly on the integrated package assembly, the interconnect encasing, and the vertical sides of the integrated package assembly," 
as specifically structured and interrelated in the context of the claim. 

Independent process claim 22 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to process claim 22: "A method of manufacture of an integrated circuit packaging system comprising: forming a molded package strip on a carrier, the molded package strip having system interconnects and a solder resist layer mounted over a wafer substrate with the wafer substrate coupled to the system interconnects; forming an interconnect encasing on the system interconnects and the solder resist layer, the interconnect encasing encases the system interconnects; singulating the molded package strip to form an integrated package assembly by cutting along a saw street of the molded package strip to expose vertical sides of the integrated package assembly; and applying a conductive conformal shield structure directly on the integrated package assembly and the interconnect encasing," 
as specifically performed with the recited structures, in the context of claim. 
Although various "prior" art references (see, for example, Han '468) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations, as performed with the recited structures, in the context of claim 22. 
Independent process claim 23 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to process claim 23: "A method of manufacture of an integrated circuit packaging system comprising: forming a molded package strip on a carrier, the molded package strip having system interconnects and a solder resist layer mounted over a wafer substrate, the wafer substrate coupled to the system interconnects, and the system interconnects and the solder resist layer are both facing away from the molded package strip; forming an interconnect encasing on the system interconnects and the solder resist layer, the interconnect encasing encases the system interconnects; singulating the molded package strip to form an integrated package assembly by cutting along a saw street of the molded package strip to expose vertical sides of the integrated package assembly; transferring the integrated package assembly to a deposition tape, the interconnect encasing positioned directly on the deposition tape; and applying a conductive conformal shield structure directly on the integrated package assembly and the interconnect encasing,"
as specifically performed with the recited structures, in the context of claim 23. 
Although various "prior" art references (see, for example, Han '468) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations, as performed with the recited structures, in the context of claim 23.
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814